Citation Nr: 0011098	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-06 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
dyshidrosis of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).


FINDING OF FACT

The veteran's service-connected dyshidrosis involves his 
hands and feet, and results in recurrent vesicular lesions, 
bullous lesions, exudation, exfoliation, and itching. 


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for 
dyshidrosis of the hands and feet have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7899-7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service and VA medical records have been included 
in his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran's service medical records reveal recurrent rashes 
and blisters on the feet and hands.  Subsequent to service 
discharge, a VA outpatient treatment record dated in 1993, 
reported complaints of a rash on the hands and feet that 
"comes and goes."  In 1994, chronic dermatitis was reported 
and treated with a topical cream.  A VA outpatient treatment 
record dated in 1995, reported elevated skin lesions on the 
soles of both feet, and the left fourth toe.  In April 1996, 
recurrent, pruritic skin lesions on the hands and feet were 
reported.  Vesicles on the lateral aspect of the digits and 
the soles of the feet were found on examination.  Thereafter, 
in September 1996, the veteran noted that the skin disorder 
itched.  The lateral and medial aspects of both feet and the 
sides of the hands were scaly.  Active lesions were shown on 
a right finger.  The diagnosis was dyshidrosis.  In April 
1997, bullous lesions on the left foot and a rash on both 
feet and hands were reported.  

A VA examination conducted in June 1997, found areas of scaly 
skin, mostly on the lateral aspect of the hands.  There were 
some scaly areas noted on the left thenar area of the palm of 
the left hand, as well as on the flexor surface of the wrist 
of the left hand.  It was reported that on the palm of the 
left hand in the thenar area, some very fine, barely visible 
vesicles were beginning to appear.  Examination of the feet 
revealed scaly skin on the lateral aspects of both feet.  
There were thickened, scaly areas of the heads of the 
metatarsals.  On the lateral aspect of the feet, there were 
areas of redness.  The examiner commented that the disability 
was not disfiguring.  The diagnosis was dyshidrosis of the 
hands and feet, chronic and recurrent.  

A VA outpatient treatment record dated in October 1997, 
reported multiple bullous lesions on both feet that were 
painful and pruritic.  The bullous lesions were found on the 
dorsal surface around the right second through the fourth 
digits, that spread distally to the web spaces.  The left 
foot had multiple bullous lesions on the plantar forefoot 
region.  Vesicular lesions on both hands were also shown.  

Service connection for dyshidrosis of the hands and feet was 
granted by a rating action dated in August 1997, and a 
noncompensable evaluation was assigned under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  When a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20 (1999).  When an 
unlisted residual condition is encountered which requires an 
analogous rating, the first two digits of the diagnostic code 
present that part of the rating schedule most closely 
identifying the bodily part or system involved, with a "99" 
assigned as the last two digits representing all unlisted 
conditions.  38 C.F.R. § 4.27 (1999).  As dyshidrosis is not 
listed in the VA's SCHEDULE FOR RATING DISABILITIES, codified in 38 
C.F.R. Part 4 (1999), the RO rated the disability utilizing 
the rating criteria for eczema as the functions affected and 
the anatomical localization are analogous.

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 
provides that a 50 percent rating is warranted for ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  A 
30 percent rating is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.  A 
10 percent rating is warranted where there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  Id.  With slight, if any, exfoliation, 
exudation or itching on a nonexposed surface or small area, a 
noncompensable disability rating is warranted.  Id. 

In the instant case, the evidence of record of the veteran's 
service-connected disability picture more nearly approximates 
the criteria required for a 10 percent evaluation.  Id.; 
38 C.F.R. § 4.7 (1999).  Exfoliation, exudation, and itching 
involving the hands and feet have been reported.  However, a 
30 percent initial evaluation is not warranted as the 
veteran's service-connected dyshidrosis of the hands and feet 
has been reported as recurrent, but not constant.  Although 
lesions have been reported, they are not shown as extensive.  
Additionally, the most recent VA examiner reported that 
although the veteran was self conscious of his hands, the 
dyshidrosis was not disfiguring.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for 
dyshidrosis, hands and feet, as of the date of receipt of the 
veteran's claim to reopen the issue of entitlement to service 
connection for a skin disorder, i.e., June 13, 1996.  See 
38 C.F.R. § 3.400 (1999).  After review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 10 percent for the disability at issue at 
any time subsequent to the receipt of the veteran's claim to 
reopen the issue of entitlement to service connection for a 
skin disorder, i.e., June 13, 1996.  Id.; Fenderson v. West, 
12 Vet. App. 119 (1999).

Accordingly, the Board finds that an initial evaluation of 10 
percent, but no more, for the veteran's service-connected 
dyshidrosis of the hands and feet is warranted.  


ORDER

An initial evaluation of 10 percent for dyshidrosis of the 
hands and feet is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


- 4 -


